*703RESOLUCIÓN
Examinadas las mociones informativas presentadas por el Sr. José H. Martí Fajardo y la moción informativa en cumplimiento de orden presentada por la Oficina de Ins-pección de Notarías, se autoriza la reinstalación del peti-cionario limitada al ejercicio de la abogacía.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Rebollo López y Rivera Pérez, y la Juez Asociada Señora Fiol Matta no intervinieron.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo